Korsmo, C.J.
¶28 (dissenting) The majority nicely analyzes why the stop in this case is invalid, and I agree with that portion of the opinion. An officer cannot manu*546facture probable cause through negligence. That said, I disagree with the conclusion that the evidence Joanne Creed tossed away in front of the officer was the fruit of the stop. As there was no exploitation of the illegality, the exclusionary rule has no application here. I would reverse and remand this matter for trial.
¶29 When illegal police behavior directly leads to evidence of a crime, the evidence will be suppressed. Wong Sun v. United States, 371 U.S. 471, 485-86, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963). However, when the evidence is not directly the fruit of the police illegality, but merely follows after it in time, the evidence need not be excluded. Id. at 491-92. This is known as the attenuation doctrine. Id. at 491 (quoting Nardone v. United States, 308 U.S. 338, 341, 60 S. Ct. 266, 84 L. Ed. 307 (1939)).
¶30 Washington likewise excludes evidence that is directly discovered as a result of police violation of article I, section 7. State v. Bonds, 98 Wn.2d 1, 9, 653 P.2d 1024 (1982). Washington has repeatedly rejected a “but for” test of causation that would require the suppression of any evidence discovered subsequent to an illegality. E.g., State v. Mierz, 127 Wn.2d 460, 474-75, 901 P.2d 286 (1995) (declining to suppress evidence of defendant’s assault on officers following unlawful entry); Bonds, 98 Wn.2d at 10-14 (declining to suppress confession following illegal arrest and return from Oregon where officers had probable cause to make arrest); State v. Vangen, 72 Wn.2d 548, 554-55, 433 P.2d 691 (1967) (declining to suppress confession following allegedly improper arrest).
¶31 Officer Gabe Ramos did not exploit his mistake; instead, Ms. Creed made her own mistake by tossing the heroin to the backseat in his presence, putting it in open view. The officer simply walked to the car to tell her that he had erroneously stopped the vehicle when Ms. Creed acted. These facts are totally unlike those of the cases the majority relies upon — State v. Penfield, 106 Wn. App. 157, 22 P.3d 293 (2001), and State v. Chatton, 11 Ohio St. 3d 59, 463 *547N.E.2d 1237 (1984). As noted by the majority, in each of those cases the officer exploited the erroneous traffic stop by requesting and receiving the driver’s license, checking on the driver’s status, and then acting upon information about the driver’s status.
¶32 There was no such exploitation here. The officer stopped the car and told Ms. Creed to remain in it. He then discovered his mistake and typed in the correct license number in order to determine the status of the vehicle. He then went to tell the driver of the error and that she was free to go. Ms. Creed, however, decided to try to dispose of the heroin. Officer Ramos did not err in using his flashlight to identify the substance she threw away in his presence. The evidence was not discovered by the officer’s actions. The only thing the officer arguably did wrong after realizing that he had typed in the wrong license plate number was to check the actual plate number before telling Ms. Creed that she could leave. The apparently brief7 delay there preceded Ms. Creed’s actions, but it did not cause them.
¶33 Ms. Creed voluntarily threw the heroin; nothing the officer did required or encouraged her to expose the substance. Once she did expose it, the officer did nothing wrong in shining his light to confirm the identity of the item. He was in a place he had a right to be and simply responded to her action — and he did all of it while walking up to talk to her.
¶34 Ms. Creed’s voluntary action in response to the officer’s mistake was not the fruit of that mistake. This case is no different than if Ms. Creed had assaulted the officer as occurred in Mierz. The officer may have made the first mistake, but he did not cause her to take action. She made that choice herself.
¶35 The heroin was not discovered by the officer exploiting the erroneous traffic stop. Accordingly, the suppression *548ruling should be reversed and the matter remanded for trial. I respectfully dissent from the majority’s contrary conclusion.
Review denied at 180 Wn.2d 1023 (2014).

 The officer testified that it took only two minutes from the traffic stop to the discovery of the heroin.